 Case 3:19-cv-01092-JPG Document 15 Filed 04/24/20 Page 1 of 5 Page ID #76



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 TERRY L. PYLES, #34864,                             )
                                                     )
                 Plaintiff,                          )
                                                     )
 vs.                                                 )        Case No. 19-cv-01092-JPG
                                                     )
 BENJAMIN MARTIN,                                    )
 DEPUTY RAY, and                                     )
 BRANDON SCHELLENBURG,                               )
                                                     )
                 Defendants.                         )

                                  MEMORANDUM & ORDER

GILBERT, District Judge:

       This matter is before the Court for preliminary review of the First Amended Complaint

filed by Plaintiff Terry Pyles. (Doc. 14). Pyles is a detainee at Madison County Jail (“Jail”), and

he brings this action pursuant to 42 U.S.C. § 1983 for constitutional deprivations that resulted from

an illegal stop, search, and seizure in Nameoki Township, Illinois, on March 7, 2017. (Id. at pp.

1-9). Plaintiff brings claims against the defendants for federal and state law violations. (Id.). He

seeks monetary relief. (Id. at p. 2).

       The First Amended Complaint is now before the Court for preliminary review under

28 U.S.C. § 1915A, which requires the Court to screen prisoner complaints and filter out non-

meritorious claims. 28 U.S.C. § 1915A(a). Any portion of a complaint that is legally frivolous or

malicious, fails to state a claim for relief, or requests money damages from an immune defendant

must be dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations are liberally

construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).




                                                 1
 Case 3:19-cv-01092-JPG Document 15 Filed 04/24/20 Page 2 of 5 Page ID #77



                                   First Amended Complaint

       Plaintiff makes the following allegations in the First Amended Complaint: While taking a

midnight bike ride with his fiancé on March 7, 2017, Plaintiff was subjected to an unlawful search

and seizure that resulted in injuries and his arrest. (Doc. 14, pp. 1-11). He encountered officers

from Granite City Police Department and Madison County Sheriff’s Office on three separate

occasions. (Id. at p. 2). The officers were searching for the individual(s) who were responsible

for automobile vandalisms in the area. (Id.).

       Plaintiff passed by Deputy Martin (Madison County Sheriff’s Office) three times and spoke

to the officer each time. (Id.). The first two encounters were friendly and without incident. (Id.).

The third was not. (Id.).

       During their third encounter, Deputy Martin asked Plaintiff if it was “normal for you guys

to be riding bikes at this time of the day,” and Plaintiff responded by asking the officer if he was

under arrest. (Id. at p. 3). Deputy Martin replied, “No, not at this time.” (Id.). As Plaintiff and

his fiancé continued riding their bikes, Deputy Martin “tackle[d]” Plaintiff and knocked him off

his bike. (Id.). The bicycle handlebars struck Plaintiff in the back and caused him to suffer

excruciating pain. (Id. at p. 4). At the time, Plaintiff was suffering from golf ball-sized kidney

stones. (Id.).

       While on the ground, Plaintiff heard Deputy Martin say, “Stop resisting.” (Id.). Deputy

Ray (Madison County Sheriff’s Office) and Officer Schellenberg (Granite City Police Department)

appeared and said, “He’s going for his beltline.” (Id.). One of the officers began striking Plaintiff

in his right side, breaking several of his ribs. (Id.). Plaintiff was cuffed, forced into a sitting

position, and searched. (Id.). The search revealed “contraband,” and Plaintiff was placed under

arrest. (Id.). Deputy Martin denied Plaintiff’s request for medical treatment. (Id.).



                                                 2
 Case 3:19-cv-01092-JPG Document 15 Filed 04/24/20 Page 3 of 5 Page ID #78



       Deputy Martin issued a field report stating that victims of automobile vandalisms positively

identified Plaintiff as the perpetrator, resulting in his arrest and detention in Madison County Jail

on three felony counts of criminal damage to property and resisting arrest. (Id. at pp. 5-6).

However, Plaintiff was never actually charged with these crimes. (Id.)

       Based on the allegations, the Court finds it convenient to organize the pro se First Amended

Complaint into the following enumerated Counts:

       Count 1:        Fourth Amendment claim against Defendants for the unlawful stop of
                       Plaintiff in Nameoki Township on March 7, 2017.

       Count 2:        Fourth Amendment claim against Defendants for the unlawful search and
                       seizure of Plaintiff in Nameoki Township on March 7, 2017.

       Count 3:        Fourth Amendment claim against Defendants for the unlawful use of force
                       against Plaintiff in Nameoki Township on March 7, 2017.

       Count 4:        Fourth Amendment claim against Defendants for denying Plaintiff medical
                       care following their use of excessive force against him in Nameoki
                       Township on March 7, 2017.

       Count 5:        Illinois state law claims against Defendants for assault, battery, false arrest,
                       and malicious prosecution.

Any claim that is mentioned in the First Amended Complaint but not addressed herein is

considered dismissed without prejudice under Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

570 (2007).

                                             Discussion

       Plaintiff brings this action pursuant to 42 U.S.C. § 1983, which imposes liability for acts

or omissions occurring under color of state law in violation of the U.S. Constitution or other federal

law. See 42 U.S.C. § 1983. The statute of limitations for Section 1983 actions in Illinois is two

years. O’Gorman v. City of Chicago, 777 F.3d 885, 889 (7th Cir. 2015) (citing Moore v. Burge,

771 F.3d 444, 446 (7th Cir. 2014); Wallace v. Kato, 549 U.S. 384, 387 (2007)). Plaintiff’s claims



                                                  3
 Case 3:19-cv-01092-JPG Document 15 Filed 04/24/20 Page 4 of 5 Page ID #79



arose from an isolated incident that occurred in Nameoki Township on March 7, 2017. (Doc. 14).

He should have filed this action within two years of that date—no later than March 7, 2019.

However, Plaintiff signed the Complaint on September 20, 2019, and it was filed in this Court on

October 7, 2019. (Doc. 1, pp. 1-7). He missed the deadline for filing his federal claims by more

than six months. Counts 1, 2, 3, and 4 are time-barred and shall be dismissed with prejudice.

Having dismissed the federal claims, this Court declines to exercise supplement jurisdiction over

Plaintiff’s miscellaneous state law claims in Count 5, which shall be dismissed without prejudice.

See 28 U.S.C. § 1367(c)(3).

                                            Disposition

       IT IS ORDERED that this action, including the First Amended Complaint (Doc. 14) and

COUNTS 1, 2, 3 and 4, are DISMISSED with prejudice as being time-barred. The Court declines

to exercise supplemental jurisdiction over COUNT 5, and Plaintiff’s miscellaneous state law

claims are DISMISSED without prejudice to any suit he wishes to file in Illinois state court. See

28 U.S.C. § 1367. Plaintiff is ADVISED that this dismissal does not count as one of his allotted

“strikes” under the provisions of 28 U.S.C. § 1915(g). See Hatch v. Briley, 230 Fed. Appx. 598,

599 (7th Cir. 2007).

       Plaintiff’s obligation to pay the filing fee for this action was incurred at the time the action

was filed, thus the filing fee of $350.00 remains due and payable unless. See 28 U.S.C.

§ 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

        If Plaintiff wishes to appeal this Order, he may file a notice of appeal with this Court within

thirty days of the entry of judgment. FED. R. APP. 4(A)(4). If Plaintiff does choose to appeal, he

will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See

FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.



                                                  4
 Case 3:19-cv-01092-JPG Document 15 Filed 04/24/20 Page 5 of 5 Page ID #80



2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at 467. Moreover,

if the appeal is found to be nonmeritorious, Plaintiff may also incur a “strike.” A proper and timely

motion filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline.

FED. R. APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight (28) days

after the entry of judgment, and this 28-day deadline cannot be extended.

       The Clerk shall CLOSE THIS CASE and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: 4/24/2020
                                                      s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge




                                                 5
